DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 07/22/2019 in which claims 1-3, 6-7,9-11 are currently amended. By this amendment, claims 1-11 are still pending in the application for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2019 and 06/18/2020 have been considered by the examiner and put on record. Initialed copies are attached herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KIM et al., (KIM) US 2014/0103876 in view of Yun et al., (Yun) US 2012/0032641(both cited by Applicants). 
For the 102: Regarding claim 1: KIM discloses and shows in Figs, 1-3: A battery pack(10)(¶[0037]) comprising: a cell balancing unit(construed as combination of resistors R1 and R2 with  FET1-1, FET1-2, and FET1-3 and the third switch FET3; combination of resistors R7 and R8 with  FET2-1, FET2-2, and FET2-3 and the fourth switch FET4; see ¶[0071]) for balancing a plurality of battery cells(210)(note-battery module 210 comprises a plurality of battery cells as shown in Figs. 2-3); an analog front end (AFE)(111)(see Fig. 3) for (¶[0055]-[0057]); a microcomputer unit (MCU)(112) for controlling the AFE(111) based on a voltage state of each battery cell monitored by the AFE(111); and an external terminal(300)(¶[0038]) connected to the battery pack(10) and an external system(400)(see ¶[0038] and Fig. 1).
For the 103: KIM discloses all the claimed invention as set forth and discussed above in claim 1 but does not expressly disclose “a balancing unit for balancing plurality of battery cells”.
Yun teaches factual evidence and shows in Fig. 2, a balancing unit ((122-1,123-1);(122-2,123-2);(122-3,123-3);(122-4,123-4)) for balancing plurality of battery cells(131,132,133, and respectively 134)(see ¶[0032]-[0037]).
KIM and Yun are analogous art in battery pack control system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a balancing unit for balancing a plurality of battery cells into the battery pack system of KIM so as reduce cell deviation and thereby prevent further battery capacity reduction and degradation which causes the lifespan of the battery to be shortened, as per the teachings of Yun(see ¶[0006]).
Regarding claim 2, KIM in view of Yun discloses all the claimed invention as set forth and discussed above in claim 1. Yun further discloses and shows in Fig. 1, wherein the external terminal comprises: an output terminal(P+,P-) for allowing a current to flow between the battery cell(130) and the external system; and a communication terminal(SMBUS) for enabling communication between the MCU(110) and the external system(see ¶[0022]).  
Regarding claim 3, KIM in view of Yun discloses all the claimed invention as set forth and discussed above in claim 2. Yun discloses, further comprising: a charge field effect transistor (FET)(140)(FET1) for blocking current flow(via diode D1) from the output terminal(P+,P-) to the battery cell(130); and a discharge FET(150)(FET2) for blocking current flow(via diode D2) from the battery cell(130) to an output terminal(P+), which are configured on a current path(HCP)(¶[0020]) between the battery cell and the output terminal(as shown in Fig. 1 and ¶[0025]).  
Regarding claim 4, KIM in view of Yun discloses all the claimed invention as set forth and discussed above in claim 3. Yun further discloses, wherein the charge FET(140)(FET1) and the discharge FET(150)(FET2) are turned on/off by the AFE(120)(see ¶[0027]).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, a communication control FET for blocking a path between the communication terminal and the MCU under a control of the MCU is configured on the communication path.
Claims 6-8 depend either directly or indirectly from claim 5 and thus are allowed for the same reasons.
Claims 9-11 are allowed over the prior art of record.
Regarding claim 9, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, a method comprising among other patentable steps, “…a communication control field effect transistor (FET) block step of 
Claims 10-11 depend directly from claim 9 and thus are also allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 12, 2021